
	
		II
		112th CONGRESS
		1st Session
		S. 672
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2011
			Mr. Reid (for
			 Mr. Rockefeller (for himself,
			 Mr. Crapo, Mr.
			 Moran, Mr. Wyden,
			 Mr. Roberts, Mrs. Gillibrand, Mr.
			 Wicker, Mr. Boozman,
			 Mr. Thune, and Ms. Snowe)) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  modify the railroad track maintenance credit.
	
	
		1.Short titleThis Act may be cited as the
			 Short Line Railroad Rehabilitation and
			 Investment Act of 2011.
		2.Extension and
			 modification of Railroad Track Maintenance Credit
			(a)Extension of
			 creditSection 45G(f) of the Internal Revenue Code of 1986 is
			 amended by striking January 1, 2012 and inserting January
			 1, 2018.
			(b)ExpendituresSubsection
			 (d) of section 45G of the Internal Revenue Code of 1986 is amended by striking
			 for maintaining and all that follows and
			 inserting
				
					for
			 maintaining—(A)in the case of
				taxable years beginning after December 31, 2004, and before January 1, 2012,
				railroad track (including roadbed, bridges, and related track structures) owned
				or leased as of January 1, 2005, by a Class II or Class III railroad
				(determined without regard to any consideration for such expenditures given by
				the Class II or Class III railroad which made the assignment of such track),
				and
					(B)in the case of
				taxable years beginning after December 31, 2011, railroad track (including
				roadbed, bridges, and related track structures) owned or leased as of January
				1, 2012, by a Class II or Class III railroad (determined without regard to any
				consideration for such expenditures given by the Class II or Class III railroad
				which made the assignment of such
				track).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			
